Exhibit 10.9

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made as of this 28th
day of July, 2017, by Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”), and Thomas Conforti (the “Executive”).

 

WHEREAS, the Executive has served as the Chief Financial Officer of the Company;

 

WHEREAS, the Executive and the Company are signatories to an employment
agreement dated September 8, 2009 (“Original Employment Agreement”), an
amendment to the Original Employment Agreement dated May 11, 2012 (“Amendment
No. I”), and an amendment to the Original Employment Agreement, as amended by
Amendment No. 1, dated August 13, 2015 (“Amendment No. 2”) (Original Employment
Agreement, Amendment No. 1 and Amendment No. 2 collectively, the “Employment
Agreement”); and WHEREAS, the Company and the Executive have mutually agreed to
end their employment relationship under the terms and conditions set forth
exclusively in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:

 

Section 1.                                           Cessation of Employment
Relationship.

 

The Executive ceased to serve as Chief Financial Officer and as an officer of
the Company effective August 4, 2017 (“Transition Date”). During the period (the
“Transition Period”) from the Transition Date until the later of (a) 5 days
after the earlier of (x) the distribution of all of the outstanding shares of
the entity that holds the Company’s hotel business (following an internal
reorganization of the Company’s businesses) on a pro rata basis to the holders
of common stock of the Company (“Transaction”) or (y) the public announcement by
the Company of the abandonment of the Transaction (“Transaction Termination”),
or (b) February 28, 2018 (such date herein defined as the “Separation Date”),
the Executive will be employed on the terms and conditions set forth herein as a
Senior Advisor to the Company. Effective on the Separation Date, the Executive’s
employment with the Company and its affiliates will automatically terminate
without the need for any further action by the Company, the Executive or any
other party. Notwithstanding anything to the contrary set forth herein, in the
event neither the Transaction nor the Transaction Termination has occurred as of
October 1, 2018, the Separation Date will be October 1, 2018 (“Expiration
Date”).

 

Effective as of the Transition Date, the Executive hereby resigns from all
positions, offices and directorships with the Company and any affiliate and
subsidiary of the Company (other than the position of Senior Advisor), as well
as from any positions, offices and directorships on the Company’s and its
affiliates’ and subsidiaries’ foundations, benefits plans and programs. During
the Transition Period, notwithstanding any other obligations upon the Executive
as set forth herein, the Executive shall make himself available without
restriction for business purposes by telephone and electronic mail to the
Company’s Chairman and CEO (“Company CEO”), any executive directly reporting to
the Company CEO (“Company SLT Member”), and any employee or officer as requested
by the Company CEO or Company SLT

 

--------------------------------------------------------------------------------


 

Member. The Company CEO may further request that the Executive make himself
physically available for business purposes at reasonable hours during the
Transition Period.

 

Section 2.                                           Payment Obligations.

 

2.1                               Payment for Accrued Salary, Benefits, Etc.
From the date of this Agreement until the Transition Date, the Executive shall
continue to be compensated in the amount of his current annual Base Salary (as
defined in Section III(a) of the Employment Agreement) of seven hundred
forty-five thousand dollars ($745,000.00), which shall continue to be paid pro
rata on a biweekly basis. During the Transition Period, the Executive shall be
paid a total of one thousand nine hundred and twenty-five dollars ($1,925,00)
per week (“Advisor Compensation”), The Advisor Compensation will be paid pro
rata on a biweekly basis commencing on the first pay date for the first full pay
period of the Company following the first day of the Transition Period through
the Separation Date. All payments shall be made to Executive less all applicable
taxes, deductions and other withholdings. At the end of the Transition Period,
the Executive shall be entitled to receive from the Company a cash payment equal
to any accrued and unpaid Advisor Compensation for his period of employment
during the Transition Period.

 

The Executive will also receive payment of any reasonable unreimbursed business
expenses incurred prior to the Separation Date, pursuant to the Company’s Travel
and Entertainment Expense Reimbursement Policy that is in effect on the
Separation Date, within 60 days following the Separation Date, provided that the
Executive submits within 10 business days after the Separation Date all
appropriate supporting documentation necessary for the reimbursement of any
business expenses.

 

2.2                               Severance. The Company and the Executive agree
that the Executive’s separation from employment with the Company will be treated
as a “Without Cause Termination” pursuant to the Employment Agreement; provided
that the Executive’s employment is not terminated due to a “Termination for
Cause” (as defined in the Employment Agreement) prior to the Separation Date.
Accordingly,

 

(a)                                 the Company shall pay the Executive an
aggregate cash severance amount equal to two million nine hundred and eighty
thousand dollars ($2,980,000.00), payable in a lump sum within 60 days after the
Separation Date, subject to Sections 2.4, 2.5 and 4.6 below;

 

(b)                                 effective as of the Separation Date, and
subject to Sections 2.4, 2.5 and 4.6 below, the Executive’s outstanding
incentive equity awards shall be treated as set forth below:

 

(i)                                     If a Transaction Termination has
occurred as of the Separation Date, or if the Separation Date is the Expiration
Date, then the Executive’s RSUs and PVRSUs (each as defined below) will vest as
follows,

 

1.              all of the Executive’s outstanding time-based restricted stock
units (“RSUs”) which would have otherwise vested within one year following the
Separation Date (being 25,831 RSUs) will be accelerated and net vested as of the
Separation Date and net settled

 

2

--------------------------------------------------------------------------------


 

in shares of Company common stock, to be provided to the Executive within 60
days after the Separation Date; and

 

2.              with respect to the Executive’s outstanding performance-based
RSUs (“PVRSUs”) for the performance period from January 1, 2016 through
December 31, 2018 (being 19,539 PVRSUs) and for the performance period from
January 1, 2017 through December 31, 2019 (being 17,419 PVRSUs), to the extent
that the performance goals applicable to such PVRSUs are achieved, in each case
as certified by the Compensation Committee of the Company’s Board of Directors
following the completion of each such performance period, the Executive shall be
entitled to vest in and be paid a pro-rata portion of such achieved PVRSUs, if
any, in accordance with the terms of such PVRSUs, such pro-rata portion to be
determined based upon the portion of the full performance period applicable to
each particular PVRSU award during which the Executive was employed by the
Company up to the Separation Date plus 12 months (or, if less, assuming
employment for the entire performance period). Any such vested PVRSUs shall be
net settled to the Executive at the time that such PVRSU awards vest and are
paid to employees generally, subject to Sections 2.4, 2.5 and 4.6 below. Except
as set forth above in this subsection (b)(i)(2) the Executive’s outstanding
PVRSUs shall not otherwise vest or accelerate and to the extent not so vested
pursuant to this subsection (b)(i)(2), such PVRSUs shall terminate and be
forfeited;

 

(ii)           If the completion of the Transaction has occurred as of the
Separation Date, then the Executive’s RSUs and PVRSUs will vest as follows,

 

1.              all of the Executive’s outstanding RSUs which Executive holds as
of the date of this Agreement (July 28, 2017) and which otherwise would vest
after February 27, 2018 (being 53,021 RSUs) will be accelerated and become
vested upon 30 days after the completion of the Transaction, with vesting and
settlement as provided by the terms associated with the completion of the
Transaction (“Vesting Plan”); and

 

2.              20% of the Executive’s PVRSUs for the performance period from
January 1, 2016 through December 31, 2018 (the total number being 19,539 PVRSUs,
and 20% of which being 3,908 PVRSUs) and 100% of the Executive’s PVRSUs for the
performance period from January 1, 2017 through December 31, 2019 (being 17,419
PVRSUs), will vest upon 30 days after the completion of the Transaction, with
vesting and settlement as provided by the terms associated with the Vesting
Plan. For the avoidance of doubt, the total number of PVRSUs subject to vesting
under this provision is 21,327 PVRSUs.

 

3

--------------------------------------------------------------------------------


 

The Executive has no other outstanding Company incentive awards, equity awards
or equity rights except as set forth above in subsection (b) herein. For the
avoidance of doubt, Executive is not entitled to any future Company incentive
awards or equity rights that may otherwise be provided to officers or employees
of the Company after the date of this Agreement (July 28, 2017).

 

(c)                                  The Executive shall continue to be eligible
to participate in the Company’s Officer Deferred Compensation Plan and
401(k) Plan up to and including the Separation Date, in accordance with the
terms thereof.

 

(d)                                 The Executive shall continue to participate
in the health plans in which he currently participates through the end of the
month in which the Separation Date occurs. Following the Separation Date,
(i) the Executive may elect to continue medical, dental and vision plan coverage
in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) at his own expense, provided, however, that the
Company will pay to the Executive eighty-one thousand five hundred and sixteen
dollars ($81,516.00), which amount is intended to offset all or a portion of
(A) the COBRA premiums expected to be incurred by the Executive for continuation
of medical coverage after the Separation Date (estimated to be forty thousand
seven hundred and fifty-eight dollars ($40,758.00)) (the “COBRA Subsidy”) and
(B) the Executive’s estimated federal and state income tax liability associated
with the COBRA Subsidy, payable in a lump sum within 60 days after the
Separation Date, subject to Sections 2.4, 2.5 and 4.6 below; and (ii) until the
earlier of (A) the 18-month anniversary of the Separation Date, (B) the date on
which the Executive becomes eligible for substantially similar coverage from a
subsequent employer, or (C) the date on which Executive ceases to be eligible
for such coverage, the Company will continue to pay Executive’s supplemental
insurance policy premiums (currently one thousand eight hundred three dollars
($1,803.00) per month) directly to the provider (the “Supplemental Insurance
Benefit”), and the Company will pay an additional thirty-four thousand four
hundred fifty-four dollars ($34,454.00) to the federal and state taxing
authorities on the Executive’s behalf, representing the Executive’s estimated
federal and state income tax liability associated with the Supplemental
Insurance Benefit, with such amount payable by way of crediting the Executive
with additional tax withholding in accordance with the Company’s normal payroll
practices. For the avoidance of doubt and notwithstanding anything to the
contrary in the foregoing, all of the benefits provided under this subsection
(d) will be taxable income to the Executive.

 

(e)                                  The Executive shall be eligible to continue
to use the vehicle provided to him through the Company’s executive car lease
program in which he currently participates, upon the same terms as currently are
in effect for him, through and until the Separation Date. At that time, the
Executive shall have the option to purchase the vehicle in accordance with the
terms of such program for use. If the Executive chooses not to purchase the
vehicle, the Executive shall relinquish the vehicle to the Company’s Human
Resources Department on or before the Separation Date.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Agreement or the Employment
Agreement, all payments to, vesting, benefits, and other rights of the Executive
under this Section 2.2 shall be subject to Sections 2.4, 2.5 and 4.6 of this
Agreement. In addition, and without limitation of its rights at law or in
equity, the Company reserves the right to suspend any payments to, vesting,
benefits and other rights of the Executive if the Company has a commercially
reasonable belief that the Executive is in breach of any of the covenants
contained in the Employment Agreement, including but not limited to Section VII
therein, and/or Section 3 of this Agreement, or otherwise is in breach of any
representation, affirmation or acknowledgement made by Executive under this
Agreement, or the Executive Release as defined in Section 2.5 and attached
hereto as Exhibit A.

 

Except as provided in this Section 2.2, Executive acknowledges and agrees that
he is not entitled to any other severance benefits under any other severance
plan, arrangement, agreement or program of the Company or its affiliates.

 

2.3                               Other Benefits. Following the Separation Date,
the Executive will be paid any vested and accrued but not yet paid amounts due
under the terms and conditions of any other employee pension benefits in
accordance with the terms of such plan and applicable law.

 

2.4                               Code Section 409A. On the Separation Date, the
Executive is deemed to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Internal Revenue Code (“Code”); as a result,
and notwithstanding any other provision of this Agreement or the Employment
Agreement,

 

(i)                                     with regard to any payment, the
providing of any benefit or any distribution of equity under this Agreement that
constitutes “deferred compensation” subject to Code Section 409A, payable upon
separation from service, such payment, benefit or distribution shall not be made
or provided prior to the earlier of (x) the expiration of the six-month period
measured from the date of the Separation Date (or, if later, his “separation
from service” as referred to in Code Section 409A) (as applicable, “409A
Separation Date”) or (y) the date of the Executive’s death; and

 

(ii)                                  on the first day of the seventh month
following the date of the 409A Separation Date or, if earlier, on the date of
death, (x) all payments delayed pursuant to Section 2.4(i) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal dates specified for them herein and (y) all distributions of equity
delayed pursuant to Section 2.4(i) shall be made to the Executive;

 

provided, that, the lump sum cash severance payment payable to the Executive
under Section 2.2(a) above and the vesting of the time-based RSUs under
Section 2.2(b) above are each intended to qualify as a short-term deferral under
Treasury Regulation Section 1.409A-1(b)(4) and will be provided within the time
periods provided in Section 2.2.

 

2.5                               Waiver and Release. Notwithstanding any other
provisions of this Agreement or the Employment Agreement to the contrary, this
Agreement shall not become effective, and neither

 

5

--------------------------------------------------------------------------------


 

the Company nor the Executive shall have any rights or obligations under this
Agreement, unless and until the Executive General Release attached as Exhibit A
hereto and made a part hereof (the “Executive Release”) becomes effective
pursuant to its terms. Furthermore, the payments, benefits, vesting and other
rights provided to the Executive under Section 2.2 of this Agreement are subject
to, and contingent upon, the occurrence of the “Second Release Effective Date”
(as defined in the Executive Release). If the Second Release Effective Date does
not occur, the Executive shall have no right to any payments, benefits, vesting
or other rights provided pursuant to Section 2.2 hereof.

 

2.6                               Indemnification. From and after the Separation
Date, the Company will indemnify the Executive and advance and/or reimburse
related expenses, to the fullest extent permitted by the laws of the state of
incorporation of the Company (Delaware) and with the limitations set forth under
the Certificate of Incorporation and By-Laws of the Company. In addition,
nothing herein shall affect the Executive’s rights, if any, to indemnification,
advancement, defense or related reimbursement pursuant to, and subject to the
terms and conditions of any applicable D&O policies, any similar insurance
policies or applicable law.

 

2.7                               Payment to Executive’s Estate. In the event of
the Executive’s death prior to the payment and/or provision of any of the
severance payments and/or benefits set forth under Section 2.2 herein
(collectively, the “Severance”), provided the Executive or the Executive’s
estate has complied with Section 2.5 hereof, the Executive’s estate will receive
the Severance in accordance with the payment terms set forth in this Agreement.

 

Section 3.                                           Covenants.

 

3.1                               Non-Competition, Confidentiality, Cooperation,
Other Covenants. The Executive hereby acknowledges, agrees to, and shall satisfy
in full each of the Executive’s covenants, restrictions, obligations and
agreements set forth in the Employment Agreement, including but not limited to
Section VII therein, which are hereby incorporated into this Agreement by
reference as if fully set forth in this Agreement (“Post-Separation Covenants”).
For the avoidance of doubt, unless otherwise stated in the Employment Agreement
or in this Agreement, such Post-Separation Covenants shall remain in effect for
two years after the Separation Date. Notwithstanding the Post-Separation
Covenants, during the period in which such Post-Separation Covenants are in
effect, the Executive may seek written consent from Stephen P. Holmes to assume
a position with another company or entity that otherwise would be in violation
of one or more of the Post-Separation Covenants. Such written consent by
Mr. Holmes shall be provided or not provided at his sole discretion. For the
avoidance of doubt, if such written consent is not provided, the Executive will
remain bound by all of the Post-Separation Covenants in accordance with their
terms.

 

The Executive agrees that all of the Post-Separation Covenants are fair and
reasonable and are an essential element of the payments, rights and benefits
provided to the Executive pursuant to this Agreement and Employment Agreement,
and but for the Executive’s agreement to comply therewith and herewith, the
Company would not have entered into this Agreement or executed the Employment
Agreement.

 

This Section 3.1 shall in all respects be subject to Paragraph 10 of the
Executive Release.

 

6

--------------------------------------------------------------------------------


 

3.2                               Confidential and Proprietary Information. The
Executive also acknowledges that in connection with his employment, he has had
access to information of a nature not generally disclosed to the public. The
Executive agrees to keep confidential and not disclose to anyone, unless legally
compelled to do so, Confidential and Proprietary Information, “Confidential and
Proprietary Information” includes but is not limited to all Company (including
affiliates and subsidiaries) business and strategic plans, financial details,
computer programs, manuals, contracts, current and prospective client and
supplier lists, and developments owned, possessed or controlled by the Company,
regardless of whether possessed or developed by the Executive in the course of
his employment. Such Confidential and Proprietary Information may or may not be
designated as confidential or proprietary and may be oral, written or electronic
media. “Confidential and Proprietary Information” shall not include information
that (a) was already publicly known at the time of disclosure to Executive;
(b) subsequently becomes publicly known other than through disclosure by
Executive; or (c) is generally known within the industry. The Executive
understands that Confidential and Proprietary Information is owned and shall
continue to be owned solely by the Company. The Executive agrees that he has not
and will not disclose, directly or indirectly, in whole or in part, any
Confidential and Proprietary Information except as may be required to respond to
a court order, subpoena, or other legal process. In the event the Executive
receives a court order, subpoena, or notice of other legal process requiring the
disclosure of any information concerning the Company, including but not limited
to Confidential and Proprietary Information, to the extent permitted by law, the
Executive shall give the Company notice of such process within 48 hours of
receipt, in order to provide the Company with the opportunity to move to quash
or otherwise seek the preclusion of the disclosure of such information. The
Executive acknowledges that he has complied and will continue to comply with
this commitment, both as an employee and after the end of his employment. The
Executive also acknowledges his continuing obligations under the Company’s
Business Principles. This Section 3.2 shall in all respects be subject to
Paragraph 10 of the Executive Release.

 

Section 4.                                           Miscellaneous.

 

4.1                               Modifications. This Agreement may not be
modified or amended except in writing signed by each of the parties hereto. No
term or condition of this Agreement shall be deemed to have been waived except
in writing by the party charged with such waiver. A waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver for
the future or act as a waiver of anything other than that specifically waived.

 

4.2                               Governing Law. This Agreement has been
executed and delivered in the State of New Jersey and its validity,
interpretation, performance and enforcement shall be governed by the internal
laws of the State of New Jersey (without reference to its conflict of laws
rules).

 

4.3                               Arbitration.

 

(a)                                 Any controversy, dispute or claim arising
out of or relating to this Agreement or the breach hereof which cannot be
settled by mutual agreement of the parties hereto (other than with respect to
the matters covered by Section 3 of this Agreement or the covenants,
restrictions, and obligations of Executive under the Employment Agreement, for
which the Company may, but shall not be required to, seek injunctive and/or
other equitable relief in a judicial proceeding; in conjunction with

 

7

--------------------------------------------------------------------------------


 

the foregoing, the Executive acknowledges that the damages resulting from any
breach of any such matter or provision would be irreparable and agrees that the
Company has the right to apply to any court of competent jurisdiction for the
issuance of a temporary restraining order to maintain the status quo pending the
outcome of any proceeding) shall be finally settled by binding arbitration in
accordance with the Federal Arbitration Act (or if not applicable, the
applicable state arbitration law) as follows: Any party who is aggrieved shall
deliver a notice to the other party hereto setting forth the specific points in
dispute. Any points remaining in dispute twenty (20) days after the giving of
such notice may be submitted to arbitration in New Jersey, to the American
Arbitration Association, before a single arbitrator appointed in accordance with
the Employment Arbitration Rules of the American Arbitration Association,
modified only as herein expressly provided. After the aforesaid twenty (20)
days, either party hereto, upon ten (10) days’ notice to the other, may so
submit the points in dispute to arbitration. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.

 

(b)                                 The decision of the arbitrator on the points
in dispute shall be final, unappealable and binding, and judgment on the award
may be entered in any court having jurisdiction thereof.

 

(c)                                  Except as otherwise provided in this
Agreement, the arbitrator shall be authorized to apportion his or her fees and
expenses and the reasonable attorneys’ fees and expenses of any such party as
the arbitrator deems appropriate. In the absence of any such apportionment, the
fees and expenses of the arbitrator shall be borne equally by each party, and
each party shall bear the fees and expenses of its own attorney.

 

(d)                                 The parties hereto agree that this
Section 4.3 has been included to rapidly and inexpensively resolve any disputes
between them with respect to this Agreement, and that this Section 4.3 shall be
grounds for dismissal of any court action commenced by either party hereto with
respect to this Agreement, other than court actions commenced by the Company
with respect to any matter covered by Section 3 of this Agreement or covenants,
restrictions, and obligations of Executive under the Employment Agreement and
other than post-arbitration court actions seeking to enforce an arbitration
award. In the event that any court determines that this arbitration procedure is
not binding, or otherwise allows any litigation regarding a dispute, claim, or
controversy covered by this Agreement to proceed, the parties hereto hereby
waive any and all rights to a trial by jury in or with respect to such
litigation.

 

(e)                                  The parties shall keep confidential, and
shall not disclose to any person the existence of the controversy hereunder, the
referral of any such controversy to arbitration, or the status of resolution
thereof. This Section 4.3(e) shall in all respects be subject to Paragraph 10 of
the Executive Release.

 

8

--------------------------------------------------------------------------------


 

4.4                               Survival. Section VI through and including
Section XIX of the Employment Agreement shall continue in full force and effect
in accordance with their respective terms (except as modified by this
Agreement), notwithstanding the execution and delivery by the parties of this
Agreement. All of the Executive’s obligations, covenants and restrictions under
the Employment Agreement, any confidentiality agreement, any non-disclosure
agreement, and the Company’s Business Principles shall survive and continue in
full force and effect. This Section 4.4 shall in all respects be subject to
Paragraph 10 of the Executive Release.

 

4.5                               Enforceability; Severability. It is the
intention of the parties that the provisions of this Agreement shall be enforced
to the fullest extent permissible under applicable law. All provisions of this
Agreement are intended to be severable. In the event any provision or
restriction contained herein is held to be invalid or unenforceable in any
respect, in whole or in part, such finding shall in no way affect the validity
or enforceability of any other provision of this Agreement. The parties hereto
further agree that any such invalid or unenforceable provision shall be deemed
modified so that it shall be enforced to the greatest extent permissible under
law, and to the extent that any court of competent jurisdiction determines any
restrictions herein to be unenforceable in any respect, such court may limit
this Agreement to render it enforceable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement to the fullest
extent permissible.

 

4.6                               Withholding. All payments and benefits payable
pursuant to this Agreement shall be subject to reduction by all applicable
withholding, social security and other federal, state and local taxes and
deductions.

 

4.7                               Code Section 409A Compliance.

 

(a)                                 It is intended that this Agreement comply
with the provisions of Code Section 409A and all regulations, guidance and other
interpretive authority issued thereunder (“Code Section 409A”), and this
Agreement shall be construed and applied in a manner consistent with this
intent. Notwithstanding any other provision herein to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under this Agreement is subject to Code Section 409A, reimbursement of
any such expense shall be made by no later than December 31 of the year
following the calendar year in which such expense is incurred. Each and every
payment under this Agreement shall be treated as a right to receive a series of
separate payments under Treasury Regulation Section 1.409A-2(b)(2)(iii).

 

(b)                                 Notwithstanding anything herein to the
contrary, in no event whatsoever shall the Company or any of its affiliates be
liable for any tax, additional tax, interest or penalty that may be imposed on
the Executive pursuant to Code Section 409A or for any damages for failing to
comply with Code Section 409A.

 

4.8                               Notices. All notices or other communications
hereunder shall not be binding on either party hereto unless in writing, and
delivered to the other party thereto at the following address:

 

9

--------------------------------------------------------------------------------


 

If to the Company:

 

Wyndham Worldwide Corporation
22 Sylvan Way
Parsippany, NJ 07054
Attn: Stephen P. Holmes, Chairman and Chief Executive Officer and/or Scott
McLester, Executive Vice President and General Counsel

 

If to the Executive:

 

Thomas Conforti
[                     ]
[                     ]

 

Notices shall be deemed duly delivered upon hand delivery at the above address,
or one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.

 

4.9                               Assignment. This Agreement is personal in
nature to the Company and the rights and obligations of the Executive under this
Agreement shall not be assigned or transferred by the Executive. The Company may
assign this Agreement to any successor to all or a portion of the business
and/or assets of the Company, provided that the Company shall require such
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

4.10                        Jurisdiction. Subject to Section 4.3(a) of this
Agreement, in any suit, action or proceeding seeking to enforce any provision of
this Agreement, the Executive hereby (a) irrevocably consents to the exclusive
jurisdiction of any federal court located in the State of New Jersey or any of
the state courts of the State of New Jersey; (b) waives, to the fullest extent
permitted by applicable law, any objection which he may now or hereafter have to
the laying of venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum; and (c) agrees that process in any such suit,
action or proceeding may be served on him anywhere in the world, whether within
or without the jurisdiction of such court, and, without limiting the foregoing,
irrevocably agrees that service of process on such party, in the same manner as
provided for notices in Section 4.8 of this Agreement, shall be deemed effective
service of process on such party in any such suit, action or proceeding. The
Executive and Company agree to waive any right to a jury in connection with any
judicial proceeding.

 

4.11                        Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same document.

 

4.12                        Headings. The headings in this Agreement are
intended solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

 

4.13                        Entire Agreement. This Agreement (including the
Executive Release to be executed and delivered by the Executive pursuant to
Section 2.5 above) is entered into between the Executive and the Company as of
the date hereof and constitutes the entire understanding and

 

10

--------------------------------------------------------------------------------


 

agreement between the parties hereto and, other than as set forth in Section 4.4
of this Agreement, supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, concerning the subject
matter hereof, including, without limitation, the Employment Agreement. All
negotiations by the parties concerning the subject matter hereof are merged into
this Agreement, and there are no representations, warranties, covenants,
understandings or agreements, oral or otherwise, in relation thereto by the
parties hereto other than those incorporated herein.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

 

WYNDHAM WORLDWIDE CORPORATION

 

 

 

By:

/s/Mary Falvey

 

 

 

Name:

Mary Falvey

 

 

 

Title:

Chief Human Resources Officer

 

 

 

 

 

/s/ Thomas Conforti

 

Executive: Thomas Conforti

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

EXECUTIVE GENERAL RELEASE

 

I, Thomas Conforti (“I” or “Executive”), on behalf of myself and my heirs,
executors, administrators and assigns, in consideration of my Separation and
Release Agreement with Wyndham Worldwide Corporation, a Delaware corporation
(the “Company”), dated July 28, 2017 (the “Agreement”), to which this Executive
General Release (this “Executive Release”) is attached, do hereby knowingly and
voluntarily release and forever discharge the Company and its affiliates and
subsidiaries, and each of its and their past and future subsidiaries,
affiliates, divisions, joint ventures, directors, members, officers, executives,
employees, agents and stockholders, and any and all employee benefit plans
maintained by any of the above entities and their respective plan
administrators, committees, trustees and fiduciaries individually and in their
representative capacities, and its and their respective predecessors, successors
and assigns (both individually and in their representative capacities)
(collectively, the “Released Parties”), from any and all actions, causes of
action, covenants, contracts, claims, charges, demands, suits, and liabilities
whatsoever, which I or my heirs, executors, administrators, successors or
assigns ever had, now have or may have arising prior to or on the date upon
which I execute and/or re-execute (as applicable) this Executive Release
(“Claims”), including any Claims arising out of or relating in any way to my
employment with the Company and its affiliates through the date upon which I
execute and/or re-execute (as applicable) this Executive Release or end of my
employment from the Company and its affiliates.

 

1.                                      By signing and/or re-executing this
Executive Release, I am providing a complete waiver of all Claims that may have
arisen, whether known or unknown, up until and including the date upon which I
execute and/or re-execute (as applicable) this Executive Release. This includes,
but is not limited to Claims under or with respect to:

 

i.              any and all matters arising out of my employment by the Company
or any of the Released Parties through the date upon which I execute and/or
re-execute (as applicable) this Executive Release and the cessation of said
employment, and including, but not limited to, any alleged violation of the
National Labor Relations Act (“NLRA”), any claims for discrimination of any kind
under the Age Discrimination in Employment Act of 1967 (“ADEA”) as amended by
the Older Workers Benefit Protection Act (“OWBPA”), Title VII of the Civil
Rights Act of 1964 (“Title VII”), Sections 1981 through 1988 of Title 42 of the
United States Code, the Executive Retirement Income Security Act of 1974
(“ERISA”) (except for vested benefits which are not affected by this agreement),
the Americans With Disabilities Act of 1990, as amended (“ADA”), the Fair Labor
Standards Act (“FLSA”), the Occupational Safety and Health Act (“OSHA”), the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Federal
Family and Medical Leave Act (“FMLA”), the Federal Worker Adjustment Retraining
Notification Act (“WARN”), the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”); and

 

--------------------------------------------------------------------------------


 

ii.             The Genetic Information Nondiscrimination Act of 2008; Family
Rights Act; Fair Employment and Housing Act; Unruh Civil Rights Act; Statutory
Provisions Regarding the Confidentiality of AIDS; Confidentiality of Medical
Information Act; Parental Leave Law; Apprenticeship Program Bias Law; Equal Pay
Law; Whistleblower Protection Law; Military Personnel Bias Law; Statutory
Provisions Regarding Family and Medical Leave; Statutory Provisions Regarding
Electronic Monitoring of Executives; The Occupational Safety and Health Act, as
amended; Obligations of Investigative Consumer Reporting Agencies Law; Political
Activities of Executives Law; Domestic Violence Victim Employment Leave Law;
Court Leave; the United States or New Jersey Constitutions; any Executive Order
or other order derived from or based upon any federal regulations; and

 

iii.            The New Jersey Law Against Discrimination; The New Jersey Civil
Rights Act; The New Jersey Family Leave Act; The New Jersey State Wage and Hour
Law; The Millville Dallas Airmotive Plant Job Loss Notification Act; The New
Jersey Conscientious Executive Protection Act; The New Jersey Equal Pay Law; The
New Jersey Occupational Safety and Health Law; The New Jersey Smokers’ Rights
Law; The New Jersey Genetic Privacy Act; The New Jersey Fair Credit Reporting
Act; The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim; New Jersey laws regarding Political
Activities of Executives, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination; and

 

iv.            any other federal, state or local civil or human rights law, or
any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, implied or expressed contract, fraud,
negligence, estoppel, defamation, infliction of emotional distress or other tort
or common-law claim having any bearing whatsoever on the terms and conditions
and/or cessation of my employment with the Company, including, but not limited
to, all claims for any compensation including salary, back wages, front pay,
bonuses or awards, incentive compensation, performance-based grants or awards,
severance pay, vacation pay, stock grants, stock unit grants, stock options, or
any other form of equity award, fringe benefits, disability benefits, severance
benefits, reinstatement, retroactive seniority, pension benefits, contributions
to 401(k) plans, or any other form of economic loss; all claims for personal
injury, including physical injury, mental anguish, emotional distress, pain and
suffering, embarrassment, humiliation, damage to name or reputation, interest,
liquidated damages, and punitive damages; and all claims for costs, expenses,
and attorneys’ fees.

 

Executive further acknowledges that Executive later may discover facts different
from or in addition to those Executive now knows or believes (or knows or
believes upon such re-execution) to be true regarding the matters released or
described in this Executive Release, and

 

2

--------------------------------------------------------------------------------


 

even so Executive agrees that the releases and agreements contained in this
Executive Release shall remain effective in all respects notwithstanding any
later discovery of any different or additional facts.

 

This Executive Release shall not, however, apply to any obligations of the
Company under the terms and subject to the conditions expressly set forth in the
Agreement (claims with respect thereto, collectively, “Excluded Claims”).
Executive acknowledges and agrees that, except with respect to Excluded Claims,
the Company and the Released Parties have fully satisfied any and all
obligations whatsoever owed to Executive arising out of his employment with the
Company or any of the Released Parties through the date upon which Executive
executes and/or re-executes (as applicable) this Executive Release and the
cessation of his employment with the Company or any of the Released Parties and
that no further payments or benefits are owed to Executive by the Company or any
of the Released Parties. This Paragraph I shall in all respects be subject to
Paragraph 10 of this Executive Release.

 

2.                                      Executive understands and agrees that he
would not receive the payments and benefits specified in Section 2.2 of the
Agreement, except for his execution and re-execution of this Executive Release
and his satisfaction of his obligations contained in the Agreement and this
Executive Release, and that such consideration is greater than any amount to
which he would otherwise be entitled.

 

3.                                      As of the date upon which Executive
executes and/or re-executes (as applicable) this Executive Release, Executive
acknowledges that he does not have any current charge, complaint, grievance or
other proceeding against any of the Released Parties pending before any local,
state or federal agency regarding his employment or separation from employment.
This Paragraph 3 shall in all respects be subject to Paragraph 10 of this
Executive Release.

 

4.                                      The Company and Executive acknowledge
that Executive cannot waive his right to file a charge, testify, assist, or
participate in any manner in an investigation, hearing, or proceeding under the
federal civil rights laws or federal whistleblower laws. Therefore,
notwithstanding the provisions set forth herein, nothing contained in the
Agreement or Executive Release is intended to nor shall it prohibit Executive
from filing a charge with, or providing information to, the United States Equal
Employment Opportunity Commission (“EEOC”) or other federal, state or local
agency or from participating or cooperating in any investigation or proceeding
conducted by the EEOC or other governmental agency. With respect to a claim for
employment discrimination brought to the EEOC or state/local equivalent agency
enforcing civil rights laws, Executive waives any right to personal injunctive
relief and to personal recovery, damages, and compensation of any kind payable
by any Released Party with respect to the claims released in the Agreement or
Executive Release as set forth in herein.

 

5.                                      As of the date upon which Executive
executes and/or re-executes (as applicable) this Executive Release, Executive
affirms that he has not knowingly provided, either directly or indirectly, any
information or assistance to any party who may be considering or is taking legal
action against the Released Parties with the purpose of assisting such person in
connection with such legal action. Executive understands that if this Agreement
and Executive Release were not signed and re-executed, he would have the right
to voluntarily provide information or assistance to any party who may be
considering or is taking legal action against the Released Parties.

 

3

--------------------------------------------------------------------------------


 

Executive hereby waives that right and agrees that he will not provide any such
assistance other than the assistance in an investigation or proceeding conducted
by the EEOC or other federal, state or local agency, or pursuant to a valid
subpoena or court order. This Paragraph 5 shall in all respects be subject to
Paragraph 10 of this Executive Release.

 

6.                                      As of the date upon which Executive
executes and/or re-executes (as applicable) this Executive Release, Executive
represents that he has not and agrees that he will not in any way disparage the
Company or any Released Party, their current and former officers, directors and
employees, or make or solicit any comments, statements, or the like to the media
or to others that may be considered to be derogatory or detrimental to the good
name or business reputation of any of the aforementioned parties or entities.
This Paragraph 6 shall in all respects be subject to Paragraph 10 of this
Executive Release.

 

7.                                      Executive agrees, in addition to
obligations set forth in the Agreement, to cooperate with and make himself
available to the Company or any of its successors (including any past or future
subsidiary of the Company), Released Parties, or its or their General Counsel,
as the Company may reasonably request, to assist in any matter, including giving
truthful testimony in any litigation or potential litigation, over which
Executive may have knowledge, information or expertise. Executive shall be
reimbursed, to the extent permitted by law, any reasonable costs associated with
such cooperation, provided those costs are pre-approved by the Company prior to
Executive incurring them. Executive acknowledges that his agreement to this
provision is a material inducement to the Company to enter into the Agreement
and to pay the consideration described herein.

 

8.                                      As of the date upon which Executive
re-executes this Executive Release, Executive acknowledges and confirms that he
has returned all Company property to the Company including, but not limited to,
all Company confidential and proprietary information in his possession,
regardless of the format and no matter where maintained. Executive also
certifies that all electronic files residing or maintained on any personal
computer devices (thumb drives, tablets, personal computers or otherwise) will
be returned and no copies retained. Executive also has returned his
identification card, and computer hardware and software, all paper or computer
based files, business documents, and/or other Business Records or Office
Documents as defined in the Company Document Management Program, as well as all
copies thereof, credit and procurement cards, keys and any other Company
supplies or equipment in his possession. In addition, as of the date upon which
Executive re-executes this Executive Release, Executive confirms that any
business related expenses for which he seeks or will seek reimbursement have
been, or will be, documented and submitted to the Company within 10 business
days after the Separation Date (as defined in the Agreement). Finally, as of the
date upon which Executive re-executes this Executive Release, any amounts owed
to the Company have been paid. This Paragraph 8 shall in all respects be subject
to Paragraph 10 of this Executive Release.

 

9.                                      Executive acknowledges and agrees that
in the event Executive has been reimbursed for business expenses, but has failed
to pay his American Express bill or other Company-issued charge card or credit
card bill related to such reimbursed expenses, Executive shall promptly pay any
such amounts within 7 days after any request by the Company and, in addition,
the Company has the right and is hereby authorized to deduct the amount of any
unpaid charge card or credit card bill from the severance payments or otherwise
suspend payments or

 

4

--------------------------------------------------------------------------------


 

other benefits in an amount equal to the unpaid business expenses without being
in breach of the Agreement.

 

10.                               Except as otherwise set forth in Paragraph 4
of this Executive Release, nothing contained in this Executive Release or in the
Agreement is intended to nor shall it limit or prohibit Executive, or waive any
right on his part, to initiate or engage in communication with, respond to any
inquiry from, otherwise provide information to or obtain any monetary recovery
from, any federal or state regulatory, self-regulatory, or enforcement agency or
authority, as provided for, protected under or warranted by applicable law, in
all events without notice to or consent of the Company.

 

11.                               Executive agrees that neither the Agreement
nor this Executive Release, nor the furnishing of the consideration for this
Executive Release, shall be deemed or construed at any time for any purpose as
an admission by the Company of any liability or unlawful conduct of any kind,
which the Company denies.

 

12.                               Executive understands that he has 21 calendar
days within which to consider this Executive Release before signing it. The 21
calendar day period shall begin on July 28, 2017, the day after it is presented
to Executive. After signing this Executive Release, Executive may revoke his
signature within 7 calendar days (“Revocation Period”). In order to revoke his
signature, Executive must deliver written notification of that revocation marked
“personal and confidential” to either Stephen P. Holmes, Chairman and Chief
Executive Officer or Scott G. McLester, EVP & General Counsel, Wyndham Worldwide
Corporation, 22 Sylvan Way, Parsippany, NJ 07054, Notice of such revocation must
be received within the seven (7) calendar days referenced. Executive understands
that neither this Executive Release nor the Agreement will become effective or
enforceable until this Revocation Period has expired and there has been no
revocation by Executive, and the other terms and conditions of this Executive
Release and the Agreement have been met by Executive to the Company’s
satisfaction.

 

13.                               The Company’s obligations set forth in
Section 2.2 of the Agreement are expressly contingent upon Executive’s
re-execution and non-revocation of this Executive Release within twenty-one (21)
days following the Separation Date. Upon Executive’s re-execution of this
Agreement (the “Re-Execution Date”), Executive advances to the Re-Execution Date
his release of all Claims. Executive has seven (7) calendar days from the
Re-Execution Date to revoke his re-execution of this Agreement. In order to
revoke his signature, Executive must deliver written notification of that
revocation marked “personal and confidential” to either Stephen P. Holmes,
Chairman and Chief Executive Officer or Scott G. McLester, EVP & General
Counsel, Wyndham Worldwide Corporation, 22 Sylvan Way, Parsippany, NJ 07054.
Notice of such revocation must be received within the seven (7) calendar days
referenced above. If Executive does not re-execute this Agreement or if
Executive revokes such re-execution, the Agreement and this Executive Release
shall remain in full force and effect, but neither Company nor Executive shall
have any rights or obligations under Section 2.2 of the Agreement. Provided that
Executive does not revoke his re-execution within such seven (7) day period, the
“Second Release Effective Date” shall occur on the eighth (8th) calendar day
after the date on which Executive re-executes the signature page of this
Executive Release.

 

5

--------------------------------------------------------------------------------


 

EXECUTIVE HAS READ AND FULLY CONSIDERED THIS EXECUTIVE RELEASE, HE UNDERSTANDS
IT AND KNOWS HE IS GIVING UP IMPORTANT RIGHTS, AND IS DESIROUS OF EXECUTING (AND
RE-EXECUTING, AS APPLICABLE) AND DELIVERING THIS EXECUTIVE RELEASE. EXECUTIVE
UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE
HAD OR MIGHT HAVE AGAINST THE COMPANY AND ITS AFFILIATES; AND HE ACKNOWLEDGES
THAT HE IS NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET
FORTH IN THIS EXECUTIVE RELEASE OR THE AGREEMENT. HAVING ELECTED TO EXECUTE (AND
RE-EXECUTE, AS APPLICABLE) THIS EXECUTIVE RELEASE, TO

 

FULFILL THE PROMISES SET FORTH HEREIN AND IN THE AGREEMENT, AND TO RECEIVE
THEREBY THE SUMS AND BENEFITS SET FORTH IN THE AGREEMENT, EXECUTIVE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, EXECUTES (AND RE-EXECUTES, AS
APPLICABLE) AND DELIVERS THIS EXECUTIVE RELEASE.

 

EXECUTIVE HAS BEEN ADVISED OF EXECUTIVE’S RIGHT TO CONSULT WITH HIS LEGAL
COUNSEL PRIOR TO EXECUTING (AND RE-EXECUTING, AS APPLICABLE) THIS EXECUTIVE
RELEASE AND THE AGREEMENT.

 

IF THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS, THEN EXECUTIVE ADDITIONALLY
ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE 21
DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD OF TIME IS NOT
INDUCED BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR
ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE 21 DAYS, OR BY PROVIDING
DIFFERENT TERMS TO EXECUTIVE IF HE SIGNS (OR RE-EXECUTES, AS APPLICABLE) THIS
EXECUTIVE RELEASE PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD. NOTWITHSTANDING
ANY CONTRARY TERMS IN THIS AGREEMENT, THE PARTIES AGREE THAT THE EXECUTIVE’S 21
DAY PERIOD TO CONSIDER THE TERMS OF THIS AGREEMENT SHALL RECOMMENCE EFFECTIVE
AUGUST 29, 2017,

 

THEREFORE, the Executive voluntarily and knowingly executes and/or re-executes
this Executive Release as of the dates set forth below.

 

 

/s/ Thomas Conforti

 

Thomas Conforti

 

Date Signed:

12/20/17

 

 

 

NOT TO BE RE-EXECUTED

 

PRIOR TO THE SEPARATION DATE

 

 

 

/s/Thomas Conforti

 

Thomas Conforti

 

Date Signed:

5/30/18

 

6

--------------------------------------------------------------------------------